C. Allen, J.
The rule of the Municipal Court contemplates a late entry, upon motion and order. The consent of the defendants to a late entry dispensed with the necessity of such motion and order. It was within the power of that court to permit the entry to be made, and to proceed with the case; no objection was made, and the judgment was properly rendered, and was valid and binding upon the defendant in the case. That defendant having failed to pay the judgment, the sureties are bound by the express terms of their bond. Cutter v. Evans, 115 Mass. 27. Tapley v. Goodsell, 122 Mass. 176, 182.

Judgment on the verdict.